                           UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF WISCONSIN

   Brian Harris

                        -Plaintiffs



                                      Case No:
          vs.

                                      Violations of the 4th and 14th Amendments of the U.S.
                                      Constitution by 42 U.S.C. § 1983, with Pendent State
                                      Claims under Wis. Stat. § 893.80 et. seq. and § 895.46

   City of Kenosha Police Officer
   Austin Brechue

                        -Defendant(s)

                                          Complaint

   NOW COMES Brian Harris by his attorneys Strouse Law Offices and Napierala Law
   Offices and bring the following claims on their behalf under the 4 th and 14th
   Amendments, as set out below, and these by 42. U.S.C 1983 as follows: 1) False Arrest
   and 2) False Imprisonment against City of Kenosha Police Officer Austin Brechue (in his
   official or in the alternative in his individual capacity as defendant):



                                            PARTIES

1. That Brian Harris (“Plaintiff”) is an adult male who is domiciled within the borders of
   the City and County of Kenosha.

2. That Police Officer Austin Brechue is a Police Officer for the City of Kenosha and was at
   all times material hereto acting under the color of state law.




                                              1
                Case 2:20-cv-00064-NJ Filed 01/15/20 Page 1 of 5 Document 1
                                              FACTS

3. That on or before 10/11/2017 Brian Harris had terminated a romantic relationship with
   Miss Allan.

4. Miss Allan disappointed at the termination of the romance took and hid some of
   Plaintiff’s personal property including a cell phone.

5. Plaintiff demanded the return of his personal property, however Miss Allan refused to
   return the personal property that Plaintiff demanded.

6. That Plaintiff threatened to call the police if Miss Allan did not return his personal
   property.

7. Miss Allan then proceeded to call the police herself and accuse Plaintiff of battery.

8. That Kenosha Police Officer Austin Brechue responded to the call to investigate

9. That Officer Brechue found that the Miss. Allan had no visible injuries to her person or
   belongings.

10. Furthermore, the witness who was present at all material times hereto stated to Officer
    Brechue that, “he at no time observed Harris become physical with Allan and added
    that Allan had been messing with Harris for months.”

11. Based on no observable injuries and the witness statement Officer Brechue wrongly
    decided he had enough probable cause to arrest Plaintiff, unlik a reasonable officer in
    his situation.

12. Plaintiff was arrested by Officer Brechue and transported to Kenosha County Jail where
    he was held pending an appearance before the Circuit Court for Kenosha County.

13. That the Kenosha County Prosecutor declined to prosecute Plaintiff and Plaintiff was
    subsequently released.




                                            2
              Case 2:20-cv-00064-NJ Filed 01/15/20 Page 2 of 5 Document 1
                                           COUNT 1
                                  4 Amendment Violation(s)
                                    th

                              False Arrest under 42 U.S.C. 1983 vs.
                                        Officer Brechue

14. That Plaintiffs readopt and re allege Counts 1-13 as though fully set out herein.

15. That Officer Brechue had no probable cause to arrest the Plaintiff.

16. That Officer Brechue having no probable cause to arrest Plaintiff did arrest the Plaintiff
    causing him harm.

                                         COUNT 2
                             4 and 14 Amendment Violation(s)
                               th        th

                         False Imprisonment under 42 U.S.C. 1983 vs.
                                       Officer Brechue

17. That Plaintiffs readopt and re allege Counts 1-16 as though fully set out herein.

18. In order to recover damages for allegedly unconstitutional conviction or imprisonment,
    or for other harm caused by actions whose unlawfulness would render a conviction or
    sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has been
    reversed on direct appeal, expunged by executive order, declared invalid by a state
    tribunal authorized to make such determination, or called into question by a
    federal court's issuance of a writ of habeas corpus. A claim for damages bearing that
    relationship to a conviction or sentence that has not been so invalidated is not
    cognizable under § 1983.

19. Here Officer Brechue had no probable cause as analyzed from an objectively reasonable
    officers view and then to cause the Plaintiff to be confined against his will at the
    Kenosha County Jail.

20. Under Wisconsin Supreme Court Precedent “An actor is subject to liability to another
    for false imprisonment if (a) he acts intending to confine the other or a third person
    within boundaries fixed by the actor, and (b) his act directly or indirectly results in such
    a confinement of the other.” Maniaci v. Marquette University, 50 Wis. 2d 287.

21. Here Officer Brechue intended to confine Plaintiff to Kenosha County Jail restricting his
    movements which had boundaries fixed and which resulted in Plaintiff’s liberty being
    confined by the police without the consent of Plaintiff.


                                            3
              Case 2:20-cv-00064-NJ Filed 01/15/20 Page 3 of 5 Document 1
22. That at all times material hereto the Officer Brechue was acting under color of state law
    with deliberate indifference to the Plaintiff(s).

23. As a result of Officer Brechue actions Tari Davis experienced physical, emotional,
    psychological and dignitary harm.

                                        Prayers for Relief

   Wherefore, The Plaintiffs each individually and separately Pray for an Order of
   Judgment entered by this Court against the Defendant for the harm set out above as
   follows: Officer Brechue in his official or alternatively personal capacities where capable
   of remedy and for indemnification from the City of Kenosha for their agents/employees
   liability as follows:

      a. Under 42 U.S.C. 1983 - For actual, foreseeable, consequential, punitive, personal
         injury, pain and suffering, emotional and mental harm with permanency mental
         anguish, pain and suffering as a result of excessive force and/or deadly force
         used by Officer Brechue;

      b. Specifically, for special damages under Rule 9(g), in the form of punitive
         damages;

      c. For reasonable attorney’s fees as set out under 42 U.S.C. 1988.

                           Dated this _29th of ___December___ 2019

                                   Attorneys for Plaintiff,
                                   ______/s/ Paul Strouse___________
                                Paul Strouse- Attorney At Law
                                       SBN: 1017891
                              Thomas Napierala- Attorney at Law
                                       SBN: 1011811




                                           4
             Case 2:20-cv-00064-NJ Filed 01/15/20 Page 4 of 5 Document 1
Prepared By:

The Law Offices of Paul Strouse
413 North 2nd Street Suite #150
Milwaukee WI 53203
(414) 390-0820



The Law Offices of Thomas Napierala
413 North 2nd Street Suite #150
Milwaukee WI 53203
(414) 390-0820




                                        5
          Case 2:20-cv-00064-NJ Filed 01/15/20 Page 5 of 5 Document 1
